Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to a request for reconsideration after an advisory action filed on 05/26/2021.  Claims 1 and 3-16 are now pending and ready for examination.

Response to Amendment
The amendment received on 05/26/2021 has been entered and considered in full.

Response to Argument
35 USC 102 Rejection
With regards to claim 1, the Applicant has amended the claim to incorporate the claim language of the now cancelled claim 2, which was determined to have allowable subject matter in the previous office action.  Therefore, the Examiner withdraws the previous rejection.

Allowable Subject Matter
Claim 1 is allowed.
With regards to claim 1, the claim now incorporates claim language from the now cancelled claim 2 that was determined to be allowable in the office action dated 01/03/2020.   Specifically, the Applicant amended claim 1 to recite “…wherein the camera system comprises four cameras as follows…when raised pavement markers are detected….”
Claims 3-15 are allowed as they depend off of claim 1.
Claim 16 is allowed as the claim limitations are essentially similar to those of claim 1 but in a different embodiment.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D SHIN/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667